Citation Nr: 1600890	
Decision Date: 01/11/16    Archive Date: 01/21/16

DOCKET NO.  11-16 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for diabetes mellitus, and if so, whether service connection is warranted.

2.  Whether new and material evidence has been received to reopen service connection for hypertension, and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active military service from May 1964 to May 1968.

This appeal comes to the Board of Veterans' Appeals (Board) from a March 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida. 


FINDINGS OF FACT

1.  The claim for service connection for diabetes mellitus and hypertension was previous denied by the RO in a an October 2005 rating decision that was mailed on October 27, 2005.  

2.  The bases for denial of the October 2005 rating decision were that the evidence did not show that diabetes mellitus or hypertension were incurred in service, or that the Veteran served in Vietnam during the Vietnam era or was exposed to herbicide in service, or that hypertension manifested to a compensable degree within one year following his separation from service.  

3.  In May 2006, the Veteran entered a notice of disagreement with the October 2005 rating decision; the RO issued a statement of the case in May 2009; and the Veteran did not file a substantive appeal within 60 days of issuance of the statement of the case or within one year of issuance of the rating decision.

4.  New evidence received since the time of the final October 2005 decision does not relate to unestablished facts of that injury or disease in service, service in Vietnam or herbicide exposure, or that hypertension or diabetes manifested to a compensable degree within one year following separation from service to substantiate service connection for diabetes mellitus or hypertension.


CONCLUSIONS OF LAW

1.  The October 2005 rating decision denying service connection for diabetes mellitus and hypertension is final.  38 U.S.C.A. § 7015(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.200, 20.202, 20.302, 20.1103 (2015). 

2.  Evidence receive since the prior final rating decision in October 2005 is not new and material to reopen service connection for diabetes mellitus or hypertension.  
38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Reopening Service Connection for Diabetes and Hypertension

The RO denied service connection for diabetes mellitus and hypertension in an October 2005 decision that was mailed on October 27, 2005.  In May 2006, the Veteran entered a notice of disagreement with the October 2005 rating decision.  The RO issued a statement of the case in May 2009.  

In this case, the record demonstrates that the Veteran did not file a substantive appeal within 60 days of issuance of the statement of the case or within one year of issuance of the rating decision.  Generally, a substantive appeal must be filed within 60 days from the date that the RO mails the statement of the case to the veteran, or within the remainder of the one-year period from the date of mailing of the rating decision.  38 C.F.R. § 20.302(b)(1).  

The Veteran's claims file reflects that he filed a VA Form 9 listing a signature date in June 2009; however, the form was date stamped as received by the VA in October 2009.  A VA note indicates that in August 2009, in response to a congressional inquiry, the RO conducted a search of the Veteran's claims file but found no VA Form 9 at that time.  

To the extent the Veteran wrote June 2009 on the VA Form 9, the Board will consider this suggestion that the VA Form 9 was mailed to VA in June 2009 in light of VA's "presumption of regularity."  Generally, under VA law, there is a presumption of administrative regularity, based upon which it is presumed that Government officials have properly discharged their official duties, which may only be overcome by clear evidence to the contrary.  See United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926); Davis v. Principi, 17 Vet. App. 29, 37 (2003); Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994), citing Ashley v. Derwinski, 2 Vet. App. 62, 64-54 (1992) (recognizing that it is presumed that government officials "have properly discharged their official duties").  This presumption of regularity in the administrative process may be rebutted by "clear evidence to the contrary."  Schoolman v. West, 12 Vet. App. 307, 310 (1999); Clemmons v. West, 206 F.3d 1401, 1403 (Fed. Cir. 2000) ("Government officials are presumed to carry out their duties in good faith and proof to the contrary must be almost irrefutable to overcome that presumption"); Butler v. Principi, 244 F.3d 1337, 1340 (Fed. Cir. 2001) (holding that "[t]he [presumption of regularity] doctrine thus allows courts to presume that what appears regular is regular, the burden shifting to the attacker to show the contrary"). 

The Board finds that in this case there is no clear evidence to overcome the presumption of administrative regularity in date stamping the date of receipt of the Veteran's Form 9 to overcome the presumption of regularity that the October 2009 date stamp was the date of receipt of the VA Form 9.  The presumption that the VA Form 9 was received by VA in October 2009 arises because of the October 2009 date stamp coupled and the subsequent search of the Veteran's claims file that found no VA Form 9.  The Veteran has not entered any specific contentions or additional clear evidence to call into question the date of receipt of the VA Form 9 in October 2009.  

The record suggests the Veteran was contacting his Congressman prior to October 2009; however, correspondence to a Congressman is not filing of an appeal with VA.  The record reflects that VA's response to the Congressman in September 2009 advised that VA had not received a timely substantive appeal from the Veteran.  It was after this letter to the Congressman, in October 2009, explaining to the Congressman that the Veteran had not filed a timely substantive appeal with the rating decision, that the Veteran's VA Form 9 was received by VA.  

In a letter dated November 9, 2009, the RO notified the Veteran that they had received his untimely substantive appeal on October 15, 2009, and that if he disagreed with the decision as to timeliness of the substantive appeal, he should express that disagreement in writing to the RO.  The November 2009 RO letter also told the Veteran that he would need to file a claim to reopen service connection.  

In a December 2009 statement, the Veteran wrote that he was "reopening" his claim for service connection.  As this statement was being filed in response to the November 9, 2009 letter from VA that he would need to file a claim to reopen service connection because he had not filed a timely substantive appeal, the action of requesting "reopening" reflects that Veteran's understanding that reopening is required because of an untimely substantive appeal.  

In the December 2009 statement, the Veteran also responded by stating that he had filed a VA Form 9 on June 9, 2009, and that he had a cover letter dated stamped from the Florida Department of Veterans Affairs (which is a service organization, not VA) that VA does not have a record of.  Even assuming this assertion to be true, this would only establish that the Veteran filed the June 2009 VA Form 9 with his representative organization, which is not VA.  It has no tendency to show that the service organization mailed the June 2009 VA Form 9 to the RO (VA) in June 2009.  Notably, the Veteran's statement is that he "did file" a VA Form 9 on June 9, 2009; however, he does not assert that he or the representative actually mailed the VA Form 9 to VA on or soon after June 9, 2009, or that he or the service organization otherwise delivered a VA Form 9 to VA on June 9, 2009.  The Veteran provided no corroborative details or even a facial assertion that the delivery of the June 2009 VA Form 9 was actually made to VA. 

For these reasons, the Board finds that there is no clear evidence to overcome the presumption of administrative regularity in date stamping the date of receipt of the Veteran's Form 9 to overcome the presumption of regularity that the October 2009 date stamp was the date of receipt of the VA Form 9; therefore, the Veteran's substantive appeal was not timely filed.  38 U.S.C.A. § 7015(c); 38 C.F.R. 
§ 20.1103.  

As the Veteran not file a timely substantive appeal, the October 2005 rating decision became final, and new and material evidence is required to reopen service connection.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).   New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Veteran filed a claim to reopen service connection in December 2009.  As the basis of the final October 2005 decision was that the evidence did not show that diabetes mellitus or hypertension was incurred in service, that the Veteran served in Vietnam during the Vietnam era or was exposed to herbicide in service, or that the hypertension manifest to a compensable degree within one year following separation from service, the new evidence should pertain to any of these unestablished elements.  Although not explicitly stated as a basis for denial of service connection, additional evidence that pertained to diabetes manifesting to a compensable degree within one year of service could also be material to reopen the claim. 

Evidence submitted in connection with the claim to reopen includes the Veteran's own statements regarding his service aboard the USS Independence and his contention that the ship carried Agent Orange and was used by planes that dropped Agent Orange in Vietnam.  The Board finds the Veteran's statements are duplicative of those he made as part of his original claim. For example, in a June 2005 Statement in Support of Claim form, the Veteran wrote that  he served aboard the USS Independence, worked on the flight deck and in support of aircraft that carried Agent Orange into Vietnam, and that diabetes developed in June 2002.   

Also added to the record was a Defense Personnel Record Information Retrieval System review of the command history for the USS Independence.  The review noted the ship's presence in the South China Sea and Gulf of Tonkin, but found no documentation verifying that the ship stored or used herbicides or that personnel aboard ships in the contiguous waters off Vietnam were exposed to herbicide.  Thus, the new evidence is not material in that it does not relate to an unestablished fact, so does not raise a reasonable possibility of substantiating the claim.  For these reasons, the Board thus finds that new and material evidence has not been received to reopen service connection for diabetes mellitus or hypertension.  

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  In regard to claims to reopen, VA should provide notice as to what evidence is necessary to substantiate the element(s) of service connection that was(were) found insufficient in its previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  This notice was provided to the Veteran in a December 2009 letter.  Accordingly, the duty to notify has been fulfilled. 

VA also has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  This duty has also been met, as the service treatment records, service personnel records, and VA treatment records have been associated with the claims folder, and the command history for the 

USS Independence has been researched.  VA is not required to provide an examination in the absence of new and material evidence.  See 38 C.F.R. 
§ 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The record does not suggest the existence of additional, pertinent evidence that has not been obtained.  For these reasons, the Board finds that no further notification or assistance is necessary.


ORDER

New and material evidence not having been received, the appeal to reopen service connection for diabetes mellitus is denied.

New and material evidence not having been received, the appeal to reopen service connection for hypertension is denied.



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


